DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 05/17/2022
Claims 1 and 3-12 have been amended and claim 12 has been added
Claims 1 and 3-12 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0086194) in view of Fobiano (US 3,086,691).

1: Williams discloses a reusable container for the collection and/or movement of objects: comprising a body C including a bottom wall defining a three-dimensional structure (fig. 2);

a removable layer 10 which is removably and interchangeably connected to the body and cooperates with the body to define said collection space (fig. 3), and

wherein the removable layer comprises at least one planar element 11 which is configurable, reversibly or repeatably, between a flattened condition, separated from the body and having a substantially two-dimensional development, and an operating condition, connected to the body and defining a three-dimensional volume open on at least one loading face (fig. 1-3).

Williams fails to disclose specific elongated elements of the body. Fobiano teaches a container for the collection and/or movement of objects, comprising:

a body 10 including a bottom wall and side walls defining a three-dimensional structure, said three-dimensional structure comprising a collection space 11 for a predetermined number of objects which are placeable in the container,  

wherein the body further comprises:

a predetermined number of elongated elements 12 defining corners of the bottom wall and/or upper corners of the side walls;

a predetermined number of angular elements 14 interposed between two of said elongated elements placed along adjacent perimeter sides of the container; and

an engagement mechanism for removably engaging the removable layer in the elongated elements and/or in the angular elements, the engagement mechanism comprising insertion undercuts 17 and/or recesses (col. 2, ll. 21-60; fig. 1-2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Williams to include the container attachment elements of Fobiano to ensure both an easily erectable and collapsible container. 

3: Williams-Fobiano discloses the container according to claims 1, wherein the removable layer 10 comprises a predetermined number of programmed folding and/or deformation lines 15 adapted to change the geometrical configuration of the removable layer 10 itself from the flattening condition to the operating condition (Williams; fig. 1-2).

4: Williams-Fobiano discloses the container according to claim 3, wherein said programmed folding and/or deformation lines 12 are adapted to define, in the operating condition:

- the bottom wall (rectangular upper and lower portions of the container corresponding to the rectangular shape of the removable layer) of the container C;

- a predetermined number of the side walls 12, 13 of the container perimetrically connected
to said bottom wall; and/or

- a predetermined number of perimeter corners interposed between two adjacent ones of the side walls of the container (Williams; fig. 1-2).

5, 6: Williams-Fobiano discloses the container according to claim 4, wherein said perimeter corners are shaped as three-dimensional prismatic portions (Williams; fig. 1-2).

12: Williams discloses a reusable container for collection and/or movement of objects (fig. 2), comprising:

a removable layer 10 which is removably and interchangeably connected to the body and cooperates with the body to define said collection space (fig. 3), and

Williams fails to disclose specific elongated elements of the body. Fobiano teaches a container for the collection and/or movement of objects, comprising:

a body 10 including a bottom wall and side walls defining a three-dimensional structure, said three-dimensional structure comprising a collection space 11 for a predetermined number of objects which are placeable in the container,  

wherein the body further comprises:

a predetermined number of elongated elements defining corners of the bottom wall and/or upper corners of the side walls;

a predetermined number of angular elements 14 interposed between two of the elongated elements placed along adjacent perimeter sides of the container;

engagement devices for removably engaging the removable layer in the elongated elements and/or in the angular elements, said engagement devices comprising insertion undercuts and/or recesses 17 (col. 2, ll. 21-60; fig. 1-2), wherein the angular elements comprise gripping and handling devices 25 suitable for allowing a grip by a user of the container (col. 2, ll. 43-51). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Williams to include the container attachment elements of Fobiano to ensure both an easily erectable and collapsible container. 


7.	Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0086194) in view of Fobiano (US 3,086,691) in view of Beaufort (FR 2979329).

7-9: Williams-Fobiano discloses the claimed invention as applied to claim 1 but fails to disclose reinforcing parts. Beaufort teaches the container according to claim 1, wherein the removable layer comprises stiffening means (10a-d) integrally made in the side walls (fig. 3), said stiffening means being constituted by ribs formed integrally and seamlessly in delimited portions of the removable layer (7) itself (para. 18-20). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the sidewalls of Williams-Fobiano to include the reinforcing structure of Beaufort to assist in retaining one container inside the other as well as reinforcing the inner container (Beaufort; para. 19).

10: Williams-Fobiano discloses the claimed invention as applied to claim 1 but fails to disclose gripping means. Beaufort teaches the container according to claim 1, wherein the body comprises gripping and handling means (extending flange) suitable for allowing a grip by a user of the container (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the body of Williams-Fobiano to include the gripping flange structure of Beaufort to assist in retaining one container inside the other as well as reinforcing the inner container (Beaufort; para. 19).

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0086194) in view of Fobiano (US 3,086,691) in view of Beaufort (FR 2979329) in view of Ludwig (US 2011/0139661).

11: Williams-Fobiano-Beaufort discloses the container according to claim 10, but fails to disclose identification marks on the container. Ludwig teaches wherein also present are:

- means for univocal identification of the container and/or of the objects placed in the container, said means being preferably constituted by RFID and/or NFC devices; and

- means for static or dynamic display of messages and/or information reported on the surface of the removable layer and/or on the body [0076]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the sidewalls of Fobiano to include the identifying markings of Ludwig to assist the user in identifying the both the product and/or its cost. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/            Examiner, Art Unit 3735    

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735